RENDERED: OCTOBER 28, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2022-CA-0243-MR

JAMES CARR POTTER II                                             APPELLANT


                 APPEAL FROM MORGAN CIRCUIT COURT
v.              HONORABLE REBECCA K. PHILLIPS, JUDGE
                        ACTION NO. 20-CI-00098


DAVID GREEN                                                        APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: COMBS, MCNEILL, AND K. THOMPSON, JUDGES.

COMBS, JUDGE: The appellant, James Carr Potter II (Potter), an inmate at

Eastern Kentucky Correctional Complex (EKCC), appeals from an order of the

Morgan Circuit Court granting summary judgment in favor of David Green,

Warden, and Kathleen Kenney, Commissioner. After our review, we affirm.

             In August 2019, Potter ordered eight books from Edward R. Hamilton

Bookseller (Bookseller) for a total of $71.66.
                The Department of Corrections sent Potter a notice of unauthorized

mail dated September 4, 2019, advising that a book entitled Sheer Filth was being

held in the mailroom as contraband because it contained nude photos. He was also

advised that according to CPP1 16.2 “you have five (5) days to appeal to the

Warden . . . .”

                CPP 16.2 governs Inmate Correspondence. Subsection II(B)(5)

provides as follows:

                a. An inmate may appeal a decision to not deliver an
                   item in writing to the Warden.

                b. An inmate shall appeal the rejection within five (5)
                   days of receipt of the notice of rejection.

                c. The Warden or his designee shall respond in writing
                   within fifteen (15) days of receipt of the inmate’s
                   appeal.

                d. If the appeal is denied, a further appeal shall not be
                   allowed.

                e. A publisher may appeal a decision to not deliver an
                   item to an inmate to the Commissioner.

                f. The Commissioner or designee shall respond in
                   writing within fifteen (15) days of receipt of the
                   publisher’s appeal.




1
    Kentucky Department of Corrections Policy and Procedure.



                                              -2-
                 Potter filed a notice of appeal of unauthorized mail dated September

7, 2019. Potter explained that the book was one of eight2 that he had ordered from

Bookseller, an approved vendor. Potter stated that he had a member of the staff

call about the notice and was told that he had to return all of the items -- even

though the other publications did not contain contraband. Potter contended that

this notice violated CPP 16.2(II)(6)(a); i.e., that publications shall be rejected on a

case-by-case basis and that he should be allowed to receive the other publications.

Potter contended that the listing for Sheer Filth did not specify “adults only”; and

that if the book contained nudity, Bookseller provided a moneyback guarantee and

that he (Potter) would pay the return postage.

                 On September 23 and again on September 28, 2019, Potter wrote to

the Warden using the “JPay” email system and advised that he had not received a

response to his unauthorized mail appeal that had been sent on September 8, 2019.

                 Potter filed an inmate grievance, No. 19-610, dated October 9, 2019,3

and explained as follows:

                 [M]y issue is not about the rejected mail. My issue is
                 that Correction policy is not being followed by the
                 personal action of the Warden or his designee. The
                 policy states shall, mandatory language. This
                 unauthorized delay in the appeal process set forth in

2
    One of the eight books Potter ordered was out of stock, delivered later, and is not at issue here.
3
 Potter had filed an earlier grievance, which was apparently returned to him in error on the
ground that it related to rejected mail, a non-grievable issue under CPP 14.6.

                                                   -3-
            CPP prevents me from taking action -- such as sending
            books back within 60 days for refund of purchase price.

            ACTION REQUESTED

            I request That the Warden or his designee respond to my
            appeal without further delay and response to all future
            CPP 16.2 appeals within the specified 15 days.
            Additionally I request that I be payed [sic] the purchase
            price of the order if no reply is received within time for
            me to use the 60 day refund policy.

(Underline and uppercase original, bold-face emphasis added.)

            By informal response, the Warden advised: “As of this date 10/16/19,

I have not received an appeal from you. I cannot answer an appeal that I do not

receive. I would suggest that you send me an appeal.”

            Potter filed a grievance appeal to the Warden dated November 1,

2019, explaining:

            [I] followed policy and through no fault of mine, have
            been denied both the books and the lost refund money.
            The 60 day deadline for refund has passed and the books
            are lost. Because of these facts I ask that I be payed [sic]
            the money lost.

            On November 7, 2019, Potter resubmitted the appeal to conform with

formatting requirements as directed by the grievance coordinator.

            By memorandum dated November 26, 2019, Warden Green advised

that he had reviewed grievance No. 19-610. He also noted that:

            [a]fter investigation, it was found there was a
            miscommunication between the Major’s Office and the

                                        -4-
                mailroom. The appeal sent by inmate James Potter . . .
                was answered on 10/22/19 by Major Crouch, but due to
                administrative error, was not uploaded to KOMS until
                11/5/19.

                Major Crouch’s October 22, 2019, written response to Potter

regarding his unauthorized mail appeal reflects that Major Crouch had reviewed

the book in question, Sheer Filth; that numerous pages showed male and female

genitalia, the basis for the rejection of the book; and that “[a]ccording to IPP[4] 16-

02-01(J), If an item is deemed unauthorized, the entire envelope or package

along with all contents shall be rejected, therefore your request cannot be met at

this time.” (Emphasis original.)

                On November 27, 2019, Potter filed a grievance appeal to the

Commissioner “because the Warden’s response provideds [sic] no resolution or

corrective action.” Potter stated that Major Crouch’s written response was not

made available to him until it was posted on November 5, 2019, past the 15-day

deadline (to respond to an unauthorized mail appeal) and the 60-day refund period.

Potter alleged that “staff has violated policy deadlines and notification

requirements and falsely stated in the informal resolution that my appeal was not

received.” Potter asserted that “[b]ecause of these violations of policy . . . [he] lost

a $71.66 book order -- unable to receive the books and unable to return in time to



4
    EKCC Institutional Policy and Procedure.

                                               -5-
receive refund due to staff’s violation of policy deadlines.” Potter requested to be

paid the purchase price of the order.

             On December 2, 2019, Commissioner Kenney issued a

commissioner’s review in which she concurred with the facility. On February 13,

2020, she issued a superseding decision. Commissioner Kenney stated that that

she had reviewed Potter’s grievance; that although it did not appear that Potter’s

appeal was responded to within 15 days, he did get a response; and that “the actual

content of the appeal will not be considered because it is a non-grievable subject

matter under CPP 14.6.”5 Commissioner Kenney further advised that Potter would

not be reimbursed “because it is an inmate’s responsibility to ensure that the

content meets policy guidelines. Finally, you could have sent this item back at any

time before the 60 days expired for a refund.”

             On June 22, 2020, Potter filed a petition for declaration of rights in

Morgan Circuit Court against Respondents, Commissioner Kenney and Warden

Green, claiming that they or their agents: censored six publications without due

process; rejected one publication with due process notice, but failed to timely

respond to Potter’s appeal within 15 days as mandated by CPP 16.2; and acted in




5
 CPP 14.6 governs Inmate Grievance Procedure. Rejected mail is a non-grievable issue
pursuant to CPP 14.6 II.C.7. See Inmate Grievance Procedure, KY. DEP’T OF CORRECTIONS
https://corrections.ky.gov/About/cpp/Documents/14/CPP%2014.6%20-%20Grievance%20-
%20Effective%XXX-XX-XXXX.pdf (last visited Sep. 28, 2022).

                                           -6-
bad faith during the grievance process and with respect to Potter’s open record

requests. He also argued that Respondents’ conduct deprived him and/or

Bookseller of his/their rights in violation of the First and Fourteen Amendments of

the United States Constitution -- and various sections of the Kentucky

Constitution. Potter sought injunctive relief regarding policy and practice relating

to publications sent to prisoners and the appeals process, compensatory damages in

the amount of $71.66, “the price of the rejected order[,]” and punitive damages in

the amount of $12,210.00.

             On December 29, 2020, Respondents filed a response and motion for

summary judgment. They argued that Potter’s claim was not based upon the First

Amendment. Instead, Potter had complained that EKCC officials summarily

rejected six books based upon IPP 16-02-01 instead of following CPP

16.2(II)(B)(6)a., which provides that “[p]ublications shall be rejected on a case-by-

case basis.” Respondents asserted that the failure of EKCC officials to follow CPP

16.2 regarding individualized mail screening or the time to respond to mail

rejection appeals did not amount to constitutional violations because the CPP

confers no procedural rights to Potter.

             By order entered November 17, 2021, the circuit court granted the

Respondents’ motion for summary judgment as follows:

             Petitioner is not entitled to relief in any form. No
             constitutional violations have occurred. No actual

                                          -7-
              controversy exists. Despite the Petitioner’s assertions to
              the contrary, “Prison regulations even those which
              include mandatory language such as ‘shall,’ do not
              automatically confer on the prisoner an added procedural
              due process protection.[”] White v. Boards-Bey, 426
              S.W.3d 569, 575 (Ky. 2014). Moreover, the Petitioner
              has no standing to assert the rights of or the publishing
              company, Edward R. Hamilton Bookseller.

                     The Petitioner is subject to DOC policies and
              institutional policies, specifically including those policies
              at issue herein. Certainly, by placing an order which
              included a publication entitled, “Sheer Filth,” the
              Petitioner knew or should have known that such policies
              would be triggered. Regardless, the Respondents have
              established that Petitioner is not entitled to monetary
              damages.

              Potter appeals.6 He first argues that censoring mail of (the six)

acceptable publications violated his rights under the First Amendment’s freedom

of speech clause by way of the 14th Amendment of the United States Constitution.

              Appellees note that Potter couched the issue as “censorship” in his

original petition for declaration of rights.7 However, that is not what he argued in

his mail rejection appeal or in the grievance/grievance appeals filed with the

Warden and Commissioner. Rather, Potter initially argued that he lost the books --



6
 Potter’s notice of appeal states that the Appellees are “David Green, et al.” who is represented
by Honorable Mark Bizzell, Justice and Public Safety Cabinet. It does not appear that the Justice
Cabinet has raised any issue with respect to the notice of appeal, and Mr. Bizzell has filed a
“Brief for the Appellees.” We hold that the Potter’s notice of appeal substantially complies with
Kentucky Rules of Civil Procedure (CR) 73.03. See M.A.B. v. Cabinet for Health & Fam.
Servs., 635 S.W.3d 90 (Ky. 2021).



                                              -8-
and the ability to get a refund -- because EKCC officials had failed to strictly

comply with corrections policy and procedure, namely the provisions of CPP

Chapter 16. “The failure to raise an issue before an administrative body precludes

a litigant from asserting that issue in an action for judicial review of the agency’s

action.” O’Dea v. Clark, 883 S.W.2d 888, 892 (Ky. App. 1994). Accordingly, we

may not address Potter’s First Amendment argument(s).

             We agree with Appellees that the circuit court correctly determined

that Potter is not entitled to relief in any form and that no constitutional violations

have occurred. Indeed, Potter acknowledges at page 7 of his Appellant’s brief that

the trial court was correct in stating that:

             Prison regulations even those which include mandatory
             language such as “shall,” do not automatically confer on
             the prisoner an added procedural due process protection.
             White v. Boards-Bey, 426 S.W.3d 569, 575 (Ky. 2014).

             After our review, we have found no constitutional or procedural basis

on which Potter can rely. And we have found no error in the opinion of the

Morgan Circuit Court.

             Therefore, we affirm.



             ALL CONCUR.




                                           -9-
BRIEFS FOR APPELLANT:             BRIEF FOR APPELLEE:

James Carr Potter, II, pro se     Mark F. Bizzell
West Liberty, Kentucky            Frankfort, Kentucky




                                -10-